                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


JUSTIN MARTINEZ WARE,

                      Plaintiff,

vs.                                        Case No. 19-3181-SAC

BRIAN COLE, et al.,

                      Defendants.

                               O R D E R

      Plaintiff has filed a pro se complaint pursuant to 42 U.S.C.

§ 1983.    He is a prisoner at the El Dorado Correctional Facility

and was previously housed by the Shawnee County Department of

Corrections.    This case is before the Court to screen plaintiff’s

complaint pursuant to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).    A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the Court

to    “supply   additional   factual    allegations   to   round   out   a



                                    1
plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).

II. Screening standards

       Title 28 United State Code Section 1915A requires the Court

to    review   cases     filed    by   prisoners       seeking     redress   from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the Court must

determine      whether    the    complaint        contains     “sufficient   factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The plausibility standard is not akin to a probability
       requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely
       consistent with a defendant’s liability, it stops short
       of the line between possibility and plausibility of
       entitlement to relief.

Id.      The    Court    accepts       the       plaintiff’s    well-pled    factual

allegations as true and views them in the light most favorable to

the plaintiff.      United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).

       The Court, however, will not accept broad allegations which

lack sufficient detail to give fair notice of what plaintiff’s

                                             2
claims are.      Nor is the court obliged to accept allegations which

amount to legal conclusions as opposed to facts.                Iqbal, 556 U.S.

at 678. “Thus, mere ‘labels and conclusions' and ‘a formulaic

recitation of the elements of a cause of action’ will not suffice”

to state a claim.        Khalik v. United Air Lines, 671 F.3d 1188, 1191

(10th Cir. 2012) (quoting Twombly, 550 U.S. at 555).

III. The complaint

        Plaintiff alleges that in April 2019 while he was incarcerated

by the Shawnee County Department of Corrections, he was involved

in a physical altercation with two other parties.                 Seven to ten

correctional officers arrived and broke up the fight.                   Plaintiff

and the other persons fighting were handcuffed and placed on the

floor     face   down.     Plaintiff    alleges    that   the    officers   were

escorting one of the individuals whose name is McClaughlen1 out of

the module and stopped for some reason when he was close to

plaintiff who was still on the floor.                Plaintiff claims that

McClaughlen kicked plaintiff in the head with extreme force causing

pain, lingering headaches, and permanent damage.             Plaintiff blames

this on defendants’ “carelessness.”           Doc. No. 1, p. 4.

        Plaintiff has named Brian Cole, the Director of the Shawnee

County Corrections Department, as a defendant.             Plaintiff has also

named two correctional officers as defendants:              Lt. Loneberg and




1   Plaintiff is not certain that “McClaughlen” is spelled correctly.

                                        3
Officer Rhoads.         Plaintiff does not describe any specific action

or failure to act by defendant Cole.                     He states that defendant

Rhoads handcuffed plaintiff and that defendant Loneberg handcuffed

McClaughen.      Plaintiff does not identify the officers who escorted

McClaughen out and then stopped so near plaintiff that McClaughen

had the opportunity to kick plaintiff.

IV.    Section 1983 standards

       A plaintiff bringing a § 1983 claim must “allege the violation

of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed

by a person acting under color of state law.” Bruner v. Baker, 506

F.3d    1021,    1025–26    (10th   Cir.       2007)(internal    quotation     marks

omitted).       To bring a claim under § 1983, a plaintiff must allege

a causal connection, i.e., that the defendants “set in motion a

series    of    events     that   caused       the   constitutional      violation.”

Schneider v. City of Grand Junction Police Dep't, 717 F.3d 760,

779 (10th Cir. 2013).         It is not enough that a defendant acted in

a     supervisory    capacity       when       another     defendant    violated     a

plaintiff’s constitutional rights.                   Keith v. Koerner, 843 F.3d

833, 838 (10th Cir. 2016).          Plaintiff’s allegations must plausibly

demonstrate      that    there    was   an      affirmative    link     between    the

supervisor and the constitutional violation.                   Id.     This requires

allegations showing:         1) personal involvement; 2) causation; and

3) state of mind (deliberate indifference).                     Id.      It is well

                                           4
established that negligence is not a basis for liability under §

1983; liability must be predicated upon a deliberate deprivation

of constitutional rights.    Jones v. Salt Lake County, 503 F.3d

1147, 1163 (10th Cir. 2007); Darr v. Town of Telluride, Colo., 495

F.3d 1243, 1257 (10th Cir. 2007); McDaniels v. McKinna, 96 Fed.Appx.

575, 580 (10th Cir. 2004)(failure to protect claim); Smith v.

Miller, 2019 WL 2103122 *2 (D.Kan. 5/14/2019).

V. Plaintiff’s complaint fails to state a claim.

     Plaintiff’s complaint fails to state a plausible claim under

§ 1983 for two reasons.   First, plaintiff does not allege that a

defendant acted or failed to act in a manner that caused plaintiff

to be injured.   Plaintiff does not allege that defendants Rhoads

and Loneberg were escorting McClaughen when he kicked plaintiff.

Nor does plaintiff allege that defendant Cole had any involvement

which caused the injuries plaintiff suffered.

     Second, plaintiff alleges negligence or carelessness.       He

does not allege facts which plausibly demonstrate that a defendant

was deliberately indifferent to the risk of injury to plaintiff.

To be deliberately indifferent, an official must be “aware of facts

from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.”   Farmer

v. Brennan, 511 U.S. 825, 837 (1994).    “The official’s knowledge

of the risk need not be knowledge of a substantial risk to a

particular inmate, or knowledge of the particular manner in which

                                 5
the injury might occur.”        Tafoya v. Salazar, 516 F.3d 912, 916

(10th Cir. 2008). “An official’s failure to alleviate a significant

risk of which he was unaware, no matter how obvious the risk or

how gross his negligence in failing to perceive it, is not an

infliction    of   punishment   and   therefore   not   a   constitutional

violation.”    Id.   Plaintiff has not alleged facts showing that any

named defendant was aware that McClaughen would be escorted in a

manner that substantially risked plaintiff being kicked in the

head.

VI. Conclusion

        Plaintiff’s motion for leave to proceed in forma pauperis

(Doc. No. 2) is granted.        The court shall grant plaintiff time

until October 27, 2019 to show cause why the court should not

dismiss this action or to file an amended complaint which corrects

the deficiencies outlined in this order.           An amended complaint

should be written on the forms supplied by the court and should

contain all the claims upon which plaintiff seeks to proceed.          The

amended complaint should not refer to the original complaint.

        IT IS SO ORDERED.

        Dated this 27th day of September, 2019, at Topeka, Kansas.



                            s/Sam A. Crow_ ________________________
                            Sam A. Crow, U.S. District Senior Judge




                                      6
